Citation Nr: 1505024	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for plantar fasciitis of the left lower extremity. 

2.  Entitlement to an initial compensable rating for plantar fasciitis of the right lower extremity.

3.  Entitlement to an initial compensable rating for patellofemoral syndrome (PFS) of the left knee. 

4.  Entitlement to an initial compensable rating for PFS of the right knee. 

5.  Entitlement to an initial compensable rating for right (major) shoulder disability for the period prior to July 26, 2011, and 20 percent therefrom. 

6.  Entitlement to an initial compensable rating for left (minor) shoulder disability for the period prior to July 26, 2011, and 20 percent therefrom. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1988, and from August 2006 to October 2007. 

This appeal to the Board of Veterans' Appeals (Board) is from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Detroit, Michigan.  By that rating action, the RO, in pertinent part, granted service connection for plantar fasciitis of the right and left lower extremities; patellofemoral syndrome of the right and left knees and tendonitis of the right (major) and left (minor) shoulders; each disability was assigned an initial noncompensable disability rating, effective October 9, 2007--the day following the Veteran's separation from active military service.  The Veteran appealed the RO's assignment of initial noncompensable disability ratings to these disabilities to the Board. 

By an October 2012 rating action, the RO granted initial 20 percent ratings to the service-connected tendonitis of the right (major) and left (minor) shoulders, each effective July 26, 2011--the date of a VA orthopedic examination report reflecting an increase in severity of these disabilities.   Because the increase in the evaluations of the service-connected right and left shoulder disabilities do not represent the maximum ratings available, the initial evaluation claims remain in appellate status. See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the initial evaluation issues with respect to the service-connected right and left shoulder disabilities as those reflected on the title page.  See, too, Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Also developed for appellate consideration was the issue of entitlement to service connection for tinnitus.  By an October 2012 rating action, the RO granted service connection for tinnitus; an initial 10 percent evaluation was assigned, effective October 9, 2007--the date following the Veteran's discharge from military service.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).

In a December 2014 written argument to the Board, the Veteran's representative waived initial RO consideration of a July 2013 VA shoulder and arm VA examination report, and VA treatment records, dated from December 2007 to June 2014, which were uploaded to the Veteran's Virtual VA (VVA) electronic claims file after issuance of a September 2012 supplemental statement of the case (SSOC).  Thus, a remand to have the RO initially consider this evidence in a SSOC is not required.  38 C.F.R. § 20.1304 (2014).  A remand, however, is required for reasons that are outlined below. 

In May 2011, the Board, in part, remanded the initial rating claims to the RO for additional development.  The requested development has been completed and the appeal has returned for further appellate consideration. 

In the Introduction of its May 2011 decision, the Board referred the issues of entitlement to an increased rating for migraine headaches, a symptom associated with the service-connected residuals of a closed head injury, and entitlement to service connection for arthritis, claimed as secondary to service-connected PFS of the right and left knees, to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The AOJ did not undertake any additional development with respect to these claims.  Recently, in a November 2014 Informal Hearing Presentation (IHP), uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic claims file, the Veteran's representative raised the issue of whether new and material evidence had been received to reopen a previously denied claim for service connection for a bilateral hearing loss disability.  As these issues have not been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional substantive development is necessary prior to further appellate review of the initial rating claims; specifically, to schedule the Veteran for VA examinations by appropriate specialists to determine the current severity of his service-connected bilateral plantar fasciitis of the right and left lower extremities, PFS of the right and left knees and tendonitis of the right (major) and left (minor) shoulders and to obtain outstanding VA treatment records.

i) VA examinations

In a November 2014 IHP and December 2014 written statement to the Board, the Veteran's representative indicated that the Veteran's bilateral plantar fasciitis of the right and left lower extremities, PFS of the right and left knees and tendonitis of the right (major) and left (minor) shoulders had worsened since VA last examined him in July 2011 (lower extremities and knees) and July 2013 (shoulders).  (See July 2011 VA orthopedic examination report and July 2013 VA Arm and Shoulder examination report, uploaded to the Veteran's VVA electronic claims file on July 29, 2013.  As such VA is required to afford him contemporaneous VA examinations, to assess the current nature, extent and severity of the respectively service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand his initial rating claims.
ii) Outstanding VA treatment records

In addition, the record suggests the Veteran likely receives regular treatment for his feet, knees and shoulders.  However, relevant VA treatment records, dated since June 2014 have not been associated with the record which is before the Board for review.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  For this reason as well, the Board has no discretion and must remand this appeal to attempt to obtain any outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's feet, knees and shoulders, dated since June 2014.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.

2.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the record, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right and left plantar fasciitis of the right and left lower extremities.  The Veteran's physical claims folders, as well as his VVA and VBMS electronic claims files must be made available to the examiner in conjunction with the examination and the examiner must note that the folders have been reviewed.  Any and all tests and evaluations deemed necessary should be performed (to include range of motion testing), and the clinical findings must be reported in detail.   

The examiner should report all signs and symptoms necessary for rating the Veteran's plantar fasciitis of  the right and left lower extremities under any potentially applicable rating criteria.  In particular, the examiner should indicate whether there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  He or she should also state whether all toes are tending to dorsiflexion and whether there is limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  He or she should comment on whether the Veteran's right and left foot plantar fasciitis are moderate, moderately severe, or severe in degree, and he or she should state whether there is actual loss of use of the right or left foot. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness of the right and/or left foot should also be noted, as should any additional disability due to these factors.  The examiner should specifically describe the effects of the Veteran's right and left foot plantar fasciitis on his occupational functioning and daily activities of life.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's competent account of symptomatology; (ii) the July 2011 VA orthopedic examination report and (ii) any other medical evidence deemed pertinent.

The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the development in directives one (1) and two (2) have been completed, schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic impairment related to his bilateral knee and shoulder disabilities. The claims folders should be made available to, and reviewed by the examiner(s), with such review noted in the provided examination report. The examiner should record the full history of the respective disorders, including the Veteran's account of symptomatology and the relevant medical evidence of record. 
   
The examiner should identify all respective knee and shoulder pathology found to be present.  Thereafter, the examiner should respond to the following: 

Knees: The examiner should perform appropriate bilateral range of motion examinations, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any knee instability, subluxation or locking. 

Shoulders:  The examiner should perform appropriate bilateral range of motion examinations, expressing all findings in degrees and noting the degree where painful motion, if any, is present, with respect to each shoulder.  

The examiner should also indicate the presence of any malunion, nonunion (with or without loose movement) or dislocation of the clavicle or scapula of the right (major) or left (minor) shoulder.  

The examiner is requested to comment on the presence of any malunion of the humerus and, if present, describe it as marked or moderate deformity.  

The examiner must also note the presence of any recurrent dislocation of the major (right) or left (minor) humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level or frequent episodes and guarding of all arm movements.  In addition, the presence of any fibrous union of, nonunion of (false flail joint) or loss of head of (flail shoulder) of the major (right) or minor (left) humerus must be reported.  

Finally, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's competent account of symptomatology; (ii) the July 2011 and July 2013 VA orthopedic and arm/shoulder examination reports, respectively; and (iii) any other medical evidence deemed pertinent.

The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, readjudicate the initial rating claims on appeal, to include whether "staged" ratings are appropriate pursuant to Fenderson v. West, 12 Vet. App. 119 (1999). 

If the decision is adverse to the Veteran, issue him and his representative a supplemental statement of the case and allow the appropriate time for response. Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

